958 F.2d 376w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles B. BRUCE, III, Plaintiff-Appellant,v.CALIFORNIA DEPARTMENT OF CORRECTIONS;  James Rowland,Director, Department of Corrections;  Otis Thurman, Warden,California Institution for Men;  Robert Bales, Assoc.Warden, et al., Defendants-Appellees.
No. 91-55093.
United States Court of Appeals, Ninth Circuit.
Submitted March 13, 1992.Decided March 18, 1992.Withdrawn Dec. 1, 1992.

1
THE COURT HAS WITHDRAWN THIS OPINION.